Name: 80/771/EEC: Commission Decision of 18 July 1980 on the issue of import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-22

 Avis juridique important|31980D077180/771/EEC: Commission Decision of 18 July 1980 on the issue of import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland Official Journal L 221 , 22/08/1980 P. 0019****( 1 ) OJ NO L 55 , 28 . 2 . 1980 , P . 4 . ( 2 ) OJ NO L 56 , 29 . 2 . 1980 , P . 22 . ( 3 ) OJ NO L 79 , 26 . 3 . 1980 , P . 23 . COMMISSION DECISION OF 18 JULY 1980 ON THE ISSUE OF IMPORT LICENCES IN RESPECT OF BEEF AND VEAL PRODUCTS ORIGINATING IN BOTSWANA , KENYA , MADAGASCAR AND SWAZILAND ( 80/771/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 435/80 OF 18 FEBRUARY 1980 ON THE ARRANGEMENTS APPLICABLE TO AGRICULTURAL PRODUCTS AND CERTAIN GOODS RESULTING FROM THE PROCESSING OF AGRICULTURAL PRODUCTS ORIGINATING IN THE AFRICAN , CARIBBEAN AND PACIFIC STATES OR IN THE OVERSEAS COUNTRIES AND TERRITORIES ( 1 ), AND IN PARTICULAR ARTICLE 23 THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 486/80 OF 28 FEBRUARY 1980 LAYING DOWN DETAILED RULES FOR THE APPLICATION IN BEEF AND VEAL OF REGULATION ( EEC ) NO 435/80 ( 2 ), AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF , WHEREAS REGULATION ( EEC ) NO 435/80 PROVIDES FOR THE POSSIBILITY OF ISSUING IMPORT LICENCES FOR BEEF AND VEAL PRODUCTS ; WHEREAS , HOWEVER , IMPORTS MUST TAKE PLACE WITHIN THE LIMITS OF THE QUANTITIES SPECIFIED FOR EACH OF THESE EXPORTING NON-MEMBER COUNTRIES ; WHEREAS THE APPLICATIONS FOR IMPORT LICENCES SUBMITTED BETWEEN 1 AND 10 JULY 1980 , EXPRESSED IN TERMS OF BONED MEAT , IN ACCORDANCE WITH ARTICLE 2 ( 1 ) OF REGULATION ( EEC ) NO 486/80 , DO NOT EXCEED , IN RESPECT OF PRODUCTS ORIGINATING FROM BOTSWANA , KENYA , MADAGASCAR AND SWAZILAND , THE QUANTITIES AVAILABLE FROM THESE STATES ; WHEREAS IT IS THEREFORE POSSIBLE TO ISSUE IMPORT LICENCES IN RESPECT OF THE QUANTITIES REQUESTED ; WHEREAS , IN THE CASE OF BOTSWANA , DECISION 80/354/EEC OF 17 MARCH 1980 ( 3 ) CURRENTLY SUBJECTS IMPORTS TO HEALTH MEASURES ; WHEREAS THE QUANTITIES IN RESPECT OF WHICH IT WILL BE POSSIBLE TO APPLY FOR LICENCES FROM 1 AUGUST 1980 SHOULD BE FIXED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING MEMBER STATES SHALL ISSUE ON 21 JULY 1980 IMPORT LICENCES CONCERNING BEEF AND VEAL PRODUCTS , EXPRESSED IN TERMS OF BONED MEAT , ORIGINATING IN CERTAIN AFRICAN , CARIBBEAN AND PACIFIC STATES , IN RESPECT OF THE QUANTITIES AND THE COUNTRIES OF ORIGIN STATED : 1 . GERMANY : 477.7 TONNES ORIGINATING IN MADAGASCAR 156.0 TONNES ORIGINATING IN SWAZILAND 2 . UNITED KINGDOM : 176.8 TONNES ORIGINATING IN SWAZILAND . 3 . ITALY : 150.0 TONNES ORIGINATING IN MADAGASCAR . ARTICLE 2 APPLICATIONS FOR LICENCES MAY BE SUBMITTED , IN ACCORDANCE WITH ARTICLE 2 ( 4 ) OF REGULATION ( EEC ) NO 486/80 DURING THE FIRST 10 DAYS OF AUGUST 1980 , IN RESPECT OF THE FOLLOWING QUANTITIES OF BONED BEEF AND VEAL : BOTSWANA:15 763.0 TONNES KENYA:118.0 TONNES MADAGASCAR:5 103.2 TONNES SWAZILAND:1 319.0 TONNES ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 JULY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT